Judgment of the Supreme Court, New York County (Albert P. Williams, J.), rendered April 2, 1986, convicting defendant, after jury trial, of criminal possession of a weapon in the third degree and sentencing him to a term of 3 to 6 years, is unanimously reversed, on the law, the facts and as a matter of discretion in the interest of justice, and the matter remanded to the Supreme Court for a new trial.
Criminal Term submitted written copies of portions of its oral instructions to the jury. As the People concede, the use of partial written instructions was erroneous (see, People v Owens, 69 NY2d 585). Although defense counsel did not object to the court’s submission of a written portion of its charge, we reverse and remand for a new trial in the interest of justice (see, People v De Long, 134 AD2d 199, 202), especially since the submitted portion of the charge included a burden shifting instruction on temporary innocent possession, which was the sole defense in the case. Concur — Murphy, P. J., Sullivan, Asch, Kassal and Ellerin, JJ.